           Case 4:19-cv-00872-HSG Document 210 Filed 09/13/19 Page 1 of 3



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   ALEXANDER K. HAAS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants
13
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15
16
      STATE OF CALIFORNIA, et al.,
17
                            Plaintiffs,                                    No. 4:19-cv-00872-HSG
18                                                                         No. 4:19-cv-00892-HSG
               v.
19
      DONALD J. TRUMP, et al.,
20                                                                        SUPPLEMENTAL NOTICE
                            Defendants.                                   REGARDING DECISION BY THE
21                                                                        DEPARTMENT OF DEFENSE TO
22                                                                        AUTHORIZE ADDITIONAL
                                                                          BORDER BARRIER PROJECTS
23                                                                        PURSUANT TO 10 U.S.C. § 284
      SIERRA CLUB, et al.,
24
                            Plaintiffs,
25
26             v.

27    DONALD J. TRUMP, et al.,

28                          Defendants.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Supp. Notice re § 284 Projects
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Supp. Notice re § 284 Projects
           Case 4:19-cv-00872-HSG Document 210 Filed 09/13/19 Page 2 of 3




 1           Defendants hereby notify the Court and parties in the above-captioned cases that the
 2   Department of Defense has decided not to undertake at this time the three additional border barrier
 3   projects identified in Defendants’ August 27, 2019 Notice. See ECF No. 204 in 4:19-cv-00872-
 4   HSG and ECF No. 200 4:19-cv-00892-HSG.
 5           Defendants’ August 27, 2019 Notice explained that in the course of executing the contracts
 6   for the previously-approved Section 284 projects that have been the subject of litigation in these
 7   cases, the U.S. Army Corps of Engineers (USACE) determined that that lower-than-expected
 8   contract costs may yield sufficient savings to build up to an additional 20 miles of border barrier.
 9   See id. The Notice stated that USACE would not know the precise amount available until later in
10   the fiscal year when USACE finalizes all contract pricing. Id. Based on this expected contract
11   savings, on August 26, 2019, the Secretary of Defense authorized USACE to undertake three
12   additional border barrier projects, as those funds allow: Yuma Sector Projects 4 and 5, and Tucson
13   Sector Project 4. See id.
14           Based on its work in definitizing the contracts for the original Section 284 projects, USACE
15   has determined that there are insufficient contract saving to undertake the three additional Section
16   284 projects authorized by the Secretary of Defense on August 26, 2019. See Fifth Declaration of
17   Kenneth Rapuano ¶ 4 (Exhibit 1). Therefore, the Department of Defense has decided not to pursue
18   Yuma Sector Projects 4 and 5, and Tucson Sector Project 4 at this time. See id.
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Supp. Notice re § 284 Projects
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Supp. Notice re § 284 Projects
                                                                  1
           Case 4:19-cv-00872-HSG Document 210 Filed 09/13/19 Page 3 of 3




 1   DATE: September 13, 2019                                      Respectfully submitted,
 2                                                                 JAMES M. BURNHAM
 3                                                                 Deputy Assistant Attorney General

 4                                                                 ALEXANDER K. HAAS
                                                                   Director, Federal Programs Branch
 5
 6                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
 7
                                                                   /s/ Andrew I. Warden
 8                                                                 ANDREW I. WARDEN (IN #23840-49)
 9                                                                 Senior Trial Counsel
                                                                   U.S. Department of Justice
10                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
11                                                                 Washington, D.C. 20530
12                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
13
                                                                   Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Supp. Notice re § 284 Projects
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Supp. Notice re § 284 Projects
                                                                  2
